Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because Fig 4 contains inconsistencies with the specification:
reference number 66 should point to the contact layer instead of pointing to the solder layer 80, 
reference number 62 should point to the active layer instead of pointing to the lower DBR layer 58
reference number 60 should point to the upper DBR layer instead of pointing to the active layer 62
reference number 64A should be removed because it is not described in the specification
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election of the method of forming an opto-electronic device and the embodiment of Figs 5A-E in the reply filed on 8/26/22 is acknowledged. Since the applicant did not disagree with the requirement, it is considered to be an election without traverse.
Applicant indicated that claims 7-21 read on the elected embodiment. The examiner disagrees and points out that claims 15 and 16 are directed to Fig 6, because they disclose forming a lens on the backside of the VCSEL, followed by forming a DOE on the lens.
Accordingly, claims 1-6, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (6,888,871) hereinafter ‘871.
Fig 2 of ‘871 discloses a method of forming an opto-electronic device, comprising:
7. 	“forming a backside Vertical Cavity Surface Emitting Laser (VCSEL) device [102-116]; and 
forming an optical component [105,201] on a rear surface [bottom] of the backside VCSEL device.”
8. 	“wherein forming an optical component [105] on a rear surface [bottom] of the backside VCSEL device comprises forming a Diffractive Optical Elements (DOE) [201] on the rear surface of the backside VCSEL device.” 
10. 	“wherein forming the DOE [201] on the rear surface of the backside VCSEL device comprises: 
applying a material [101] on the rear surface [bottom] of the backside VCSEL device to alter optical characteristics of light emitted from the backside VCSEL device; 
and forming patterns [201] in the material applied on the rear surface of the backside VCSEL device.”
12. 	“wherein forming patterns [201] in the material applied on the rear surface of the backside VCSEL device [102-116] comprises 
forming patterns in the material [101] through one of photolithography or etching [etching].”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 13, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘871, as applied to claims 7, 8, 10, 12 above.
	Regarding claim 9, Fig 2 of ‘871 discloses forming a diffractive element 201 on the backside of the VCSEL device, in addition Fig 1 discloses forming a lens 105 on the backside of the VCSEL device. ‘871 does not disclose:
9. 	“comprising forming a lens over the DOE on the rear surface of the backside VCSEL device.”
	However, the examiner takes an official notice that combining these two embodiments of ‘871 by forming a lens over the diffractive element would be obvious to one of ordinary skill in the art for at least the purpose of focusing the output beam into an optical fiber with a small core diameter.
It would have been obvious to one of ordinary skill in the art to modify the device of Fig 2 of ‘871 by forming a lens over the DOE, since the combination would yield the predictable result of improving the focusing capability of the opto-electronic device.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	
Regarding claims 11 and 13,
	‘871 discloses a method as described above, but does not disclose that the DOE and the lens elements are formed by spin coating or applying special materials on the VCSEL/DOE that will be further shaped into a DOE and a lens:
11. 	“wherein applying a material on the rear surface of the backside VCSEL device comprises one of: 
spinning/coating of polymers, applying a dielectric film, or applying fused silica films on the rear surface of the backside VCSEL device.”
13. 	“wherein forming a lens over the DOE on the rear surface of the backside VCSEL device comprises: 
applying a lens material on the DOE;”
However, the examiner takes an official notice that these methods of manufacturing DOE elements and lenses, by first depositing a special material that is to be used for the formation of the optical elements are well known in the art.
It would have been an obvious matter of design choice to one of ordinary skill in the art to use the spin coating/ applying polymer/lens material methods to form optical elements on the back of a VCSEL, since there is only a small number methods of forming optical elements on an existing semiconductor laser in the semiconductor industry and the examiner takes an official notice of the equivalence of different formation methods for their use in the VCSEL fabrication art and the selection of any of these known equivalents to form optical elements on the rear surface of the VCSEL would be within the level of one of ordinary skill in the art.

Regarding claims 13 and 14, ‘871 further discloses:
13.	“shaping the lens [105] material.”
14. 	“wherein shaping the lens [105] material comprises 
shaping the lens material through one of photolithography or etching [chemical etching].”
	Regarding claim 17, ‘871 further discloses:
17. 	“where forming a backside Vertical Cavity Surface Emitting Laser (VCSEL) device comprises: 
forming a first mirror [106,110] device on a substrate [101]; 
forming an active region [111] on the first mirror device; 
forming a second mirror [113,112] device on the active region; 
forming a pillar [110-115], the pillar exposing a portion of the first mirror device, the active region and the second mirror device; 
applying a first metal contact [116] over a top section of the pillar; and 
applying a second metal contact [104] on the substrate, 
wherein an opening [105] is formed in the second metal contact [104], the opening aligned with the pillar.”
‘871 discloses a method for forming a VCSEL as described above, but does not disclose specifically that the pillar is formed 
“by directional Inductive Coupled Plasma-Reactive Ion Etcher (ICP-RIE)”
However, the examiner takes an official notice that ICP-RIE is the method of etching VCSEL mesas that is most commonly used in the industry.
It would have been an obvious matter of design choice to one of ordinary skill in the art to use ICP-RIE method to etch the VCSEL pillar, since there is only a small number of etching methods in the semiconductor industry and the examiner takes an official notice of the equivalence of different etching methods for their use in the VCSEL fabrication art and the selection of any of these known equivalents to etch the pillar of the VCSEL would be within the level of one of ordinary skill in the art.
	
Regarding claims 18-21, the arguments applied above to the method of making a VCSEL described with regards to claims 7-14 and 17 are applicable to these claims as well.




Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828